Citation Nr: 0127520	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  00-22 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Tommy R. Scarborough, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, his son and his daughter


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran's active military service extended from August 
1944 to March 1945.

This appeal arises from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama.

The veteran testified at a hearing before RO personnel in 
September 2000 and at a videoconference hearing before the 
undersigned Member of the Board in August 2001.  Transcripts 
of the hearing testimony are of record.


FINDINGS OF FACT

1.  In April 1979, the RO notified the veteran that his 
attempt to reopen a claim of service connection for a back 
disorder was denied; he did not appeal this decision.

2.  Evidence received subsequent to the April 1979 RO 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the April 1979 RO decision declining 
to reopen a claim of service connection for a back disorder 
is new and material; the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, during the pendency of this appeal, the 
president signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  It also 
eliminated the concept of a well-grounded claim.  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  In light of the 
determination being made, the veteran is not prejudiced by 
the Board's consideration of the instant appeal without first 
returning the case to the RO for initial consideration of the 
implications of the VCAA on the veteran's claim.

Regulations implementing the VCAA were recently promulgated.  
One of these amends the regulation defining what constitutes 
new and material evidence.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  
This amendment, however, was made effective with respect to 
claims filed on or after August 29, 2001, and is not 
applicable to the veteran's appeal since this attempt to 
reopen his claim for service connection was filed in 1998.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (2001).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (2001); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).

Service connection may also be established for a current 
disability on the basis of aggravation.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.304, 3.306 (2001).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (2001).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service. This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b) (2001). 

Reopening a claim which has been previously and finally 
disallowed requires that new and material evidence be 
presented or secured since the last final disallowance of 
that claim.  38 U.S.C.A. § 5108 (West 1991); Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see Graves v. Brown, 8 Vet. App. 
522, 524 (1996).

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156(a) (2001).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  The second question is 
whether the evidence is "material" in that it bears 
directly and substantially on the matter under consideration.  
If such evidence is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim," then the claim must be reopened.  Hodge v. West, 155 
F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (2001).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

The RO denied the veteran's attempt to reopen his claim for 
service connection for a back disorder in April 1979.  He did 
not perfect an appeal of that decision, and it became final.  
38 U.S.C.A. § 7105(c) (West 1991).   

The matter under consideration in this case is whether a back 
disorder was either incurred during the veteran's active 
military service, or whether a pre-existing back disorder was 
aggravated by this period of service.  For the veteran's 
claim to be reopened, evidence must have been presented, or 
secured, since the April 1979 RO decision which is relevant 
to, and probative of, this matter.  

In April 1979, the RO determined that new and material 
evidence had not been submitted to reopen the veteran's 
claim.  Relevant evidence of record at the time of the April 
1979 RO rating decision consisted, in part, of the veteran's 
previously considered service medical records.  These records 
showed that the veteran was seen for complaints of back pain 
in January 1945 and was diagnosed with an old compression 
fracture of the 3rd and 4th lumbar vertebrae, due to a fall 
from a wagon prior to military service.  A rating decision of 
March 1945 granted service connection on the basis of 
aggravation for residuals of fracture of the 3rd and 4th 
lumbar vertebrae.  VA examination in November 1945 indicated 
that X-rays did not show evidence of any fracture of the 3rd 
or 4th lumbar vertebrae but rather revealed a mild congenital 
defect, scoliosis with spina bifida occulta.  A rating 
decision dated in March 1946 severed service connection for 
the back condition on the grounds that there was no evidence 
of re-injury in service or of any superimposed disability 
occurring during service.  

Other evidence of record at the time of the 1979 decision 
included VA hospital records which reflect that the veteran 
was evaluated in March 1954 for persistent back trouble and 
that the diagnosis was low back pain, etiology undetermined.  
Two statements from physicians dated in February 1979 
included diagnoses for the veteran's back problems, including 
scoliosis, spondylosis, spondylitis, degenerative disc 
disease, and arthritis of the lumbar spine.  In April 1979 
the RO notified the veteran that he needed to submit medical 
evidence that his back disorder was incurred or aggravated 
during service in order to reopen his claim.

Relevant evidence submitted since April 1979 includes:  
copies of private medical records dated from June 1981 to 
December 1995; a medical statement from J. H. Haley, Jr., 
M.D., dated in September 1979; and a medical statement from 
R. J. McLaughlin, M.D., dated in July 1979; testimony at a 
hearing before the RO in September 2000; and testimony at a 
hearing before the undersigned in August 2001.  This evidence 
is new because it was not before the RO when it denied the 
veteran's earlier attempt to reopen his claim in April 1979.  
It is "material" because it bears directly and 
substantially upon the specific matter under consideration, 
i.e., whether a back disorder was incurred or aggravated in 
service.  Specifically, an MRI taken in December 1995 
indicates minimal to mild annular bulges centrally and to the 
left from L3 through S1.  These were associated with some 
posterior annular fissuring without frank herniation.  These 
findings appear to reflect a new diagnosis not of record at 
the time of the April 1979 decision.  Additionally, two lay 
statements attest that the veteran was not known to have any 
health problems prior to service.  A third lay statement from 
a fellow serviceman, in addition to the veteran's own 
testimony, indicates that the morning after the veteran 
slipped during training on an obstacle course and another man 
fell on him, he experienced severe back pain and had to be 
carried to the hospital.

The United States Court of Appeals for the Federal Circuit, 
in Hodge v. West, 155 F.3d 1356 (1998), pointed out that 
evidence is material if it provides "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  The 
veteran's additional evidentiary submissions, especially his 
sworn testimony, paint a broader picture of his disability 
picture and must be considered to render a fair decision.  
Accordingly, it is new and material, warranting a reopening 
of the claim.


ORDER

The claim for entitlement to service connection for a back 
disorder is reopened.  To this extent only, the benefit 
sought on appeal is allowed.


REMAND

The VCAA has redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
implementing regulations promulgated on August 29, 2001, also 
may have an effect on the development and notification 
requirements with respect to this claim.

In September 2001 the veteran presented sworn testimony at a 
hearing before the undersigned member of the Board.  He 
testified that he is currently treated for his back disorder 
by P. Maddox, M.D., in Dothan, Alabama.  These treatment 
records have not been associated with the claims file and 
should be obtained.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request the veteran to 
identify all medical providers who have 
treated him for a back disability, not 
already associated with the claims file.  
After securing any necessary release, the 
RO should obtain medical records from all 
sources identified by the veteran, 
including treatment records from Dr. 
Maddox in Dothan, Alabama.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims folder 
should contain documentation of the 
attempts made.  The veteran and his 
representative should be informed of the 
negative results.  38 C.F.R. § 3.159.

2.  Thereafter, the RO should make 
arrangements for the veteran to be 
scheduled for an examination by an 
appropriate specialist to determine the 
nature and severity of his back disorder.  
The claims folder must be made available 
to the examiner.  The examiner should 
elicit a detailed history from the veteran 
concerning the history of his back 
disorder.  The examiner should identify 
all low back pathology which is present 
and describe the nature and progress of 
any pathology which has been identified.  
After reviewing the records and examining 
the veteran, the examiner is requested to 
express opinions as to the following 
questions:

? What is the apparent/likely date of 
onset and etiology of any back disorder 
identified?

? Is it at least as likely as not that 
any back disorder in existence prior to 
service increased in severity during 
service and, if so, was the increase 
more than just a temporary or 
intermittent flare-ups of a preexisting 
condition or did the underlying 
condition itself, not just the 
symptoms, worsen?

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
explanations as to all medical conclusions 
rendered.  

3.  The RO must review the claims file and 
ensure that any further notification or 
development action required by the VCAA 
and the implementing regulations is 
completed.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought remains 
denied, the veteran and his representative 
should be provided an appropriate 
supplemental statement of the case and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 



